United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-974
Issued: December 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal of a September 27, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative who affirmed
the denial of her claim for a recurrence of total disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the recurrence claim.
ISSUE
The issue is whether appellant sustained a recurrence of total disability commencing
March 13, 2006 causally related to her accepted employment-related injuries.
FACTUAL HISTORY
On October 7, 2004 appellant, then a 47-year-old secretary, filed an occupational disease
claim alleging that factors of her employment caused neck pain and a right shoulder condition
affecting her arm. She identified the cradling of a telephone between her shoulder and neck,
constant stretching, bending and twisting motions, reaching for the telephone and the incorrect
height of her computer monitor and desk as the work factors she believed caused her symptoms.

Appellant also moved boxes in the workroom, when necessary; lifted boxes weighing 25 to 52
pounds and restocked shelves, as needed. She indicated that her office had five employees;
however, two male employees left and she acquired their duties.1 The employing establishment
agreed with appellant’s description of her work activities. It noted that repairs and adjustments
were made to appellant’s workstation, including installation of an ergonomic chair and a headset.
Appellant underwent surgery for a torn right rotator cuff on February 14, 2005. She
returned to work June 2005 on a part-time basis gradually increasing her hours to full time. In a
December 7, 2005 report, Dr. Scott M. Fried, an attending osteopath, advised that appellant
could work with modification to her workstation and restrictions on repetitive activities with no
lifting or reaching.
Appellant stopped work on March 13, 2006. On March 17, 2006 she filed a recurrence of
disability claim beginning March 13, 2006. The employing establishment noted that it had
accommodated her work environment.
The Office initially denied the claim; however, on December 11, 2006, an Office hearing
representative accepted the claim for a right shoulder repetitive strain injury and rotator cuff
tear.2 Appellant was advised to file a Form CA-2a, notice of recurrence, if she felt she sustained
a recurrence of total disability on March 13, 2006.3
On December 28, 2006 appellant filed another claim for a March 13, 2006 recurrence of
disability. She noted that she returned to part-time light-duty with restrictions and gradually
increased her work hours until she resumed an eight-hour-a-day schedule. Appellant indicated
that she maintained her restrictions and continued with physical therapy two to three days a
week. The employing establishment noted that, after appellant’s injury, her workstation and
keyboard were altered and she was provided a headset, ergonomic desk chair and dragon
software.
In a January 3, 2007 letter, the Office informed appellant of the medical evidence needed
to support a recurrence of total disability due to her employment-related conditions.
In a January 19, 2007 statement, appellant noted that she returned to her secretarial job on
March 14, 2005 following her February 14, 2005 shoulder surgery. She advised that her duties
were the same, but that her workload had increased due to staff shortages. Appellant opined that
her current disability and medical treatment were related to the original work injury and her
employment activities because her condition worsened with time and her work duties
1

Appellant also described her outside activities, which included part-time employment as a cashier/sales clerk
and her duties as an usher in her church and noted that 11 years earlier she was treated for thoracic outlet syndrome
in her shoulder.
2

After the Office formally accepted appellant’s claim for right sprain of shoulder and upper arm and right rotator
cuff tear, it also approved appellant’s February 14, 2005 surgery.
3

The Office was also requested to develop a new claim for appellant’s occupational claim filed in May 2006 for
repetitive injury to her left shoulder. That claim was assigned case number xxxxxx656 and is not presently before
the Board.

2

exacerbated her condition. She noted difficulty performing her duties after she returned to work
from the surgery.
In a March 9, 2006 disability certificate, Dana Steiner, a physician’s assistant, advised
that appellant was totally disabled from March 13, 2006 due to increasing upper extremity injury.
Electrodiagnostic testing on March 30, 2006 revealed moderate and mild compromise of
the brachial plexus, radial, medial and ulnar nerves.
In a May 2, 2006 report, Dr. Ernest Baran, a Board-certified physiatrist, diagnosed
bilateral plexopathy based on somatosensory evoked potential testing studies and clinical
examination. He also diagnosed restrictive capsulitis in the right shoulder.
In a January 4, 2007 treatment note, Dr. Fried noted appellant’s physical findings and
opined that she remained significantly symptomatic. He advised that appellant would remain out
of work and continue with physical therapy. She recently underwent a work capacity evaluation.
A January 18, 2007 electroneuromyographic evaluation revealed a mild, bilateral brachial
plexus, a moderate right radial nerve compromise, as well as bilateral median and right ulnar
nerve compromise.
By decision dated March 6, 2007, the Office denied appellant’s claim for a recurrence of
disability.
In an April 9, 2007 medical report, Dr. Fried advised that by February 16, 2006 appellant
was working full time but engaged in activities that were outside her capacities. He had
recommended that she stop work as her right arm symptoms continued to progressively worsen.
Dr. Fried stated that appellant’s continued repetitive work activities worsened her symptoms and
repetitive strain or cumulative traumas, which resulted in a progression of the nerve and
inflammatory process about her shoulder resulting in a brachial plexus injury. He stated that this
was recognized during a March 13, 2006 office visit after appellant left work upon his
recommendation. By July 17, 2006, appellant had some improvement with respect to her
symptoms and decreased inflammation. Her newly diagnosed conditions of right arm repetitive
strain/cumulative trauma disorder and positive bilateral median nerve carpal tunnel and right
radial tunnel and brachial plexopathy were secondary to her work activities which exacerbated
her right shoulder and brachial plexus symptoms and disabled her from her secretarial position
on March 13, 2005. Dr. Fried advised that appellant had ongoing residuals and limitations. The
objective findings and functional capacity testing confirmed her pathology and inability to work.
Appellant requested a hearing, which was held on July 17, 2007. By decision dated
September 27, 2007, an Office hearing representative affirmed the March 6, 2007 decision. The
hearing representative found a recurrence of disability did not occur as appellant identified new
work activities as responsible for her disability commencing March 13, 2006.
LEGAL PRECEDENT
The Office’s regulation defines the term recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,
which had resulted from a previous injury or illness without an intervening injury or new
3

exposure to the work environment that caused the illness. This term also means an inability to
work that takes place when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn or
when the physical requirements of such an assignment are altered so that they exceed his or her
established physical limitations.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.5 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.6
Appellant’s claim was accepted for a right shoulder strain and torn rotator cuff.
ANALYSIS
After appellant’s February 2005 right shoulder surgery, she returned to her position with
modifications to her workstation and restrictions on repetitive activities with no lifting or
reaching.7 She gradually increased her hours to full time. The employing establishment noted
that appellant was accommodated with a keyboard, headset, dragon software and an ergonomic
chair. Appellant filed a claim for a recurrence of disability commencing March 13, 2006
attributing her disability and current conditions to an increase in her work-related activities. She
advised her work assignments had increased due to staff shortages.
The Office denied appellant’s recurrence claim on the basis that her increased work load
following her return to modified duty was a new factor of employment. The evidence, however,
indicates that appellant’s office had downsized in 2004 and that was when appellant acquired any
additional duties. The record does not indicate that appellant was performing new work duties at
the time of her alleged recurrence. To establish her claim for a recurrence of disability, appellant
must show either a change in the nature and extent of the injury-related condition or a change in
the nature and extent of the light-duty requirements.

4

20 C.F.R. § 10.5(x).

5

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
6

Maurissa Mack, 50 ECAB 498 (1999).

7

There is no clarifying report from Dr. Fried in the record indicating the exact restrictions on repetitive activity.

4

The record contains no evidence that the light-duty job requirements changed or were
withdrawn. On December 7, 2005 Dr. Fried indicated that appellant could work with
modifications to her workstation and the evidence indicates that the employing establishment
made such modifications. He set forth restrictions on repetitive activities, lifting and reaching.
Appellant indicated that she maintained her restrictions and there is no evidence to the contrary.
While she indicates she had an increase in her work assignments or work load due to office
downsizing, the evidence of record indicates that this occurred in 2004, which is prior to her
claimed recurrence of March 13, 2006. There is no evidence showing that appellant experienced
a change in the nature and extent of the light-duty requirements or that she was required to
perform duties that exceeded her medical restrictions.
The medical evidence of record is also insufficient to establish that appellant’s condition
had changed such that she could not perform the activities required by her modified job.
Appellant provided a March 9, 2006 disability certificate from Ms. Steiner, a physician’s
assistant. However, physician’s assistants are not physicians under the Act and are not
competent to render a medical opinion.8
Dr. Fried’s reports are insufficient to establish appellant’s claim. On January 4, 2007 he
opined that appellant was significantly symptomatic and should remain out of work. However,
Dr. Fried did not offer any opinions as to whether appellant’s disability was caused by residuals
of the accepted work injury.9 In an April 9, 2007, he noted the history of injury and opined that
appellant’s newly diagnosed right arm conditions were secondary to her ongoing work activities.
Dr. Fried stated appellant’s work activities exacerbated her right shoulder and brachial plexus
symptoms and disabled appellant’s from her secretarial position on March 13, 2005. He
indicated appellant’s continued repetitive activities and work activity worsened her
symptomatology and progressed her repetitive strain or cumulative traumas, which resulted in
progression of her nerve problem as well as the inflammatory process about her shoulder and
brachial plexus injury. Dr. Fried, however, did not support his opinion with medical rationale.
He did not sufficiently explain a spontaneous change in her accepted schedule strain and rotator
cuff or provide rationale explaining how her accepted conditions had progressed or contributed
to the brachial plexus condition. Dr. Fried did not discuss how her accepted rotator cuff tear and
repetitive strain progressed to cause a nerve condition or inflammatory process about her
shoulder. His opinion is of diminished probative value as there is insufficient explanation of the
causal relationship between appellant’s disability for work and the accepted employment
conditions.10 The Board notes that the newly diagnosed conditions of bilateral median nerve

8

See 5 U.S.C. § 8101(2) (defines the term physician). See David P. Sawchuk, 57 ECAB 316 (2006) (lay
individuals such as physician’s assistants, nurses and physical therapists are not competent to render a medical
opinion under the Act).
9

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); J.M., 58 ECAB ___ (Docket No. 062094, issued January 30, 2007) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
10

See Frank D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports
lacking rationale on causal relationship are entitled to little probative value).

5

carpal tunnel, right radial tunnel and brachial plexopathy have not been accepted by the Office.11
Dr. Fried’s reports do not establish a change in the nature and extent of the injury-related
condition.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements which would prohibit her from performing the light-duty position she assumed
after she returned to work.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability beginning on March 13, 2006 causally related to her accepted employment-related
injuries.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 27 and March 6, 2007 are affirmed.
Issued: December 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted by the Office as being employment
related, the claimant bears the burden of proof to establish causal relationship).

6

